UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                    -X


 UNITED STATES OF AMERICA,                                        CONSENT TO PROCEED BY
                                                                  VIDEO OR TELE CONFERENCE
                      -agamst-


KayfDevaughn                                                      7:21-crr-
                                                                              36
                                                                              /^



                      Defendant(s).
                                                    -X


Defendant KayfDevaughn hereby voluntarily consents to participate in the following proceeding
via S3 videoconferencing or 1ZI teleconferencing:


Q Initial Appearance Before a Judicial Officer

         Arraignment (Note: If on Felony Information, Defendant Must Sign Separate Waiver of
         Indictment Form)

a Guilty Plea/Change of Plea Hearing

D BaiVDetention Hearing


D Conference Before a Judicial Officer - Assignment of Counsel




    /
Defendant's Signature y                             Defendant's Counsel's Signature
(Judge may obtain verbal consent on
Record and Sign for Defendant)

Ksyf Devaughn                                       Lorraine Belostock, Esq.


Print Defendant's Name                              Print Counsel's Name


                                                            •-^




This proceeding was conducted by reliable video/or telephone bqnferencmg technology .


   i'z
          z\
D4e                                                 U.^'Brfict Jud^e/U.S. Magistrate Judge
